Citation Nr: 1017414	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  06-37 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post- 
concussion headaches, to include on an extra-schedular basis, 
pursuant to 38 C.F.R. § 3.321(b).

2.  Entitlement to a rating in excess of 20 percent for 
anisocoria, prior to March 2, 2005, and for a rating in 
excess of 30 percent for status post pseudo-aphakia surgery, 
from May 1, 2005, to include on an extra-schedular basis, 
pursuant to 38 C.F.R. § 3.321(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The Veteran had active military service from June 1972 to 
July 1973.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of  December 2004 and June 2005 rating 
decisions.  The June 2004 decision, in pertinent part, denied 
higher ratings for anisocoria and for post-concussion 
headaches and denied service connection for depression, 
claimed as secondary to service-connected disabilities.  In 
the June 2005 decision, the RO granted a temporary evaluation 
for convalescence from pseudo-aphakia surgery effective March 
3, 2005 and then, in pertinent part, granted a 30 percent 
rating for status post pseudo-aphakia surgery effective May 
1, 2005.   

In November 2006 correspondence, the veteran accepted a 
videoconference hearing before a member of the Board in lieu 
of a Travel Board hearing. The veteran was scheduled for a 
videoconference hearing in October 2008; however, 
documentation associated with the claims file reflects that 
the veteran withdrew this request on the date of the 
scheduled hearing.

In December 2008, the Board remanded the claims for further 
development.  

The Board notes that the remand characterized the Veteran's 
claim for increase for anisocoria as involving the time frame 
from October 17, 1988 to March 2, 2005.  However, to reflect 
that the Veteran did not file the instant claim for increase 
for anisocoria until March 2004, the Board has 
recaharacterized this issue as reflected on the title page.  

The Board notes that an April 2009 report of a VA 
ophthalmological examination reflects the ophthalmologist's 
opinion that the cataract in the Veteran's right eye is due 
to trauma suffered on active duty.  As it does not appear 
that the Veteran has been awarded service connection for his 
right eye cataract, this opinion reasonably raises a claim 
for service connection for this disability.  This claim is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's post-concussion headaches are characterized 
by prostrating attacks occurring on an average once a month 
over the previous several months; very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability are not shown.  

2.  The Veteran's corrected distant vision is not shown to be 
worse than 20/20-2 in either eye.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent, but no higher, rating for 
post-concussion headaches are met.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.124a Diagnostic Code (DC) 8100 (2009).

2.  Prior to March 2, 2005, the criteria for assignment of a 
rating in excess of 20 percent for anisocoria of the left eye 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.84a, Diagnostic Codes (DCs) 6061-6079 (2009).

3.  From May 1, 2005, the criteria for a rating in excess of 
30 percent for status post pseudo-aphakia surgery are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.84a, Diagnostic Codes (DCs) 6028, 6029, 6061-6079 (2009).
   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, an October 2006 statement of the case (SOC) 
set forth the criteria for rating aphakia and for headaches 
resulting from brain trauma.   Subsequently, a December 2008 
post-rating letter provided notice as to what information and 
evidence was needed to support the claims for higher ratings, 
what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  Additionally, the letter provided the 
Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations.   Further, the 
letter provided notice of the criteria for rating anisocoria.  

After issuance of the above-described notice, the December 
2009 supplemental SOC (SSOC) reflects readjudication of the 
claim for higher rating.  Hence, the Veteran is not shown to 
be prejudiced by the timing of the latter notice.   See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).   The SSOC also provided 
notice of the criteria for rating migraine headaches.  The 
Board notes that although the claim was not readjudicated 
after the provision of this latter notice, the Veteran's 
representative, through his arguments, has shown actual 
knowledge of this criteria.  Accordingly, the Veteran was not 
prejudiced by the timing of this latter notice.  See Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (holding that an 
error in the content of VCAA notice may be cured by actual 
knowledge on the part of the claimant). 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment record and the reports of April 2009 VA eye 
and neurological examinations.  Also of record and considered 
in connection with the appeal are various written statements 
provided by the Veteran and by his representative, on his 
behalf.  No further RO action on this matter, prior to 
appellate consideration, is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159.

II.  Factual Background

A February 2004 private optometric testing report reflects 
findings of 20/20 vision in the right eye and 20/50-1 vision 
in the right eye.  The Veteran reported that headlight glare 
was bothersome and that it was more difficult for him to see 
signs on the road.  BAT glare acuity testing was reduced to 
20/40 and 20/nil in low and medium background illumination.  

A May 2004 VA cataract evaluation report reflects a diagnosis 
of traumatic cataract, left eye and traumatic mydriasis, left 
eye.  Visual acuity was noted to be 20/40 in the right eye 
and 20/60 in the left eye.  

In a May 2004 letter, the Veteran indicated that since 1999, 
his headaches had occurred an average of one or two times per 
month since 1999 with no relief from over the counter 
medications.  He indicated that the headaches were frequently 
disabling.  

A May 2004 VA optometry progress note reflects visual acuity 
findings of 20/30 in the right eye and 20/40 in the left eye 
with correction.  

A July 2004 private psychiatric evaluation report reflects 
that the Veteran had been experiencing disabling headaches 
over the past 3 years (since the psychiatrist had begun 
treating the Veteran) exceeding an average of one per month.  

A March 2005 VA operative report reflects that the Veteran 
received left eye phacoemulsification surgery with 
intraocular lens placement.   

The June 2005 rating decision awarded a temporary evaluation 
of 100 percent for convalescence from the surgery.  A 30% 
rating for status post surgery was awarded effective May 1, 
2005.  

On September 2006 VA opthalmological examination, the 
examiner noted that the Veteran's main problem was severe 
glare in the left eye due to his anisocoria, dilated fixed 
pupil.  This often lead to headaches and some decrease in 
vision but glare was the main problem.  He had been provided 
with tinted spectacles, which helped to some extent.  The 
Veteran had no other complaints.  The Veteran's near visual 
acuity was found to be Jaeger 7 in the right eye and Jaeger 
10 in the left eye.  At distance, without correction the 
Veteran could see 20/70 in the right eye and 20/80 in the 
left eye.  At distance with correction the Veteran could see 
20/20 in the right eye and 20/20-2 in the left eye.  

An August 2007 VA ophthalmology note reflects findings of 
20/20-1 vision in the right eye and 20/25 vision in the left 
eye.  

On April 2009 VA neurological examination, the Veteran 
reported that his headaches had become worse recently.  He 
would wake up with a constant bifrontal headache every day.  
Three to four times per week the headache was worse and he 
had to take Tylenol and lay down.  When the headaches were 
very bad, he would feel as if there was a vise around his 
head and lightning bolts in his ears.  He developed mild 
nausea, photopsia, phonophobia and photophobia at these 
times.  These severe episodes would last for two hours or so.  
He missed probably two to three days of work per month 
because of the headaches, although he continued to work with 
severe headaches at other times because he could not afford 
to take time off.  He did not have any other symptoms.  

The examiner commented that the Veteran's history was 
consistent with posttraumatic headache and migraine.  The 
more severe migraine like episodes were clearly interfering 
with his ability to work although he frequently continued to 
work through more severe headaches because of financial 
considerations.   The diagnostic assessment was post-
traumatic headache and migraine.

On April 2009 VA ophthalmological examination, the examiner 
noted that the Veteran's main problem continued to be severe 
glare in the left eye due to dilated, fixed pupil.  This 
often lead to headaches and some decrease in vision but the 
glare was the main problem.  The Veteran was provided with 
tinted spectacles of various types, which had helped to some 
extent but he still suffered greatly from the glare.

Physical examination revealed near visual acuity without 
correction of Jaeger 16 in the right eye and Jaeger 16 in the 
left eye.  At near with correction, the Veteran could see 
Jaeger 2 in the right eye and Jaeger 16 in the left eye.  At 
distance without correction the Veteran could see 20/70 in 
the right eye and 20/60 in the left eye.  At distance with 
correction the Veteran could see 20/20 in the right eye and 
20/20 in the left eye.  

III.  Law and Regulations

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will 
consider whether separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating 
case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Headaches

The Veteran's service connected headaches have been assigned 
a 10 percent rating for headaches associated with a head 
injury by analogy under 38 C.F.R. §4.130, Diagnostic Code 
(DC) 8045-9304.  Under DC 8045-9304, VA assigns a 10 percent 
rating for purely subjective complaints following trauma, 
such as headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma.  This 10 percent rating will not 
be combined with any other rating for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under DC 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  Purely neurological disabilities such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., resulting from brain trauma are rated under the 
diagnostic codes specifically dealing with such disabilities.  
38 C.F.R. § 4.124a, DC 8045 (2007).  

The criteria for evaluating residuals of head injury were 
recently revised.  However, these revisions apply only to 
applications for benefits received by VA on or after October 
23, 2008.  The older criteria will apply to applications 
received by VA before that date, including the instant claim.

The Board also finds that as the Veteran has been medically 
diagnosed with postraumatic headache and migraine, his 
headaches amount to more than just subjective complaints.   
The Board also notes that it is apparent from the medical 
evidence that the Veteran's service connected left eye 
disability is a contributing cause of his current headaches.  
For both of these reasons, the Board finds that the Veteran 
may be considered for a higher than 10 percent rating under 
DC 8100 for migraine headaches.   

Under DC 8100, a 10 percent evaluation is assigned for 
headaches with characteristic prostrating attacks averaging 
one in two months over the previous several months.  A 30 
percent evaluation may be assigned for headaches with 
characteristic prostrating attacks occurring on an average 
once a month over the previous several months.  A 50 percent 
evaluation is warranted for headaches with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a DC 8100 
(2009).

Based on the evidence described above, a grant of a 30 
percent rating for service connected headaches is warranted 
for the entire rating period.   In this regard, the medical 
evidence indicates, and the veteran has credibly reported, 
that he has had severe headaches at least once per month 
since 1999 and more recently, two to three times per month.  
The rating criteria do not define "prostrating," nor has the 
Court.  By way of reference, the Board notes that according 
to DORLAND"S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 
1994), "prostration" is defined as "extreme exhaustion or 
powerlessness."   In this regard, the Veteran reported during 
the recent April 2009 examination that when he experienced a 
severe headache, he would feel as if there was a vise around 
his head and lightning bolts in his ears, and he would 
experience mild nausea, photopsia, phonophobia and 
photophobia at these times.  He also noted that he would need 
to miss work as a result of these headaches.   The Board 
finds that such symptomatology reasonably indicates that the 
Veteran experiences attacks that may be characterized as 
involving extreme exhaustion or powerlessness. 

The Board also notes that although the earlier evidence of 
record does not include such a detailed description of the 
Veteran's headache symptomatology both the Veteran, in his 
May 2004 letter, and the Veteran's treating psychiatrist, in 
his July 2004 report, credibly described the headaches as 
"disabling" and indicated that they occurred at least one 
time per month.  Accordingly, in the absence of contrary 
documentation, the Board finds that these reports reasonably 
establish that the Veteran has experienced headaches with 
characteristic prostrating attacks at least once per month 
for the entire rating period.  Therefore, in light of the 
above, the Board finds that the severity of the veteran's 
headache disability more nearly approximates the criteria for 
a 30 percent rating under 38 C.F.R. § 4.124a, DC 8100.  See 
38 C.F.R. § 4.7 (2008).   Accordingly, a 30 percent rating 
for post-traumatic headaches is warranted for the entire 
rating period.  

The Board further finds that the Veteran's service-connected 
post-traumatic headaches are not manifested by episodes that 
are completely prostrating with prolonged attacks productive 
of severe economic inadaptability.  The Board recognizes that 
the veteran has stated that due to his headaches, he has had 
take off time from work.  Nevertheless, the veteran has still 
been able to maintain full-time employment.  Thus, the 
overall disability picture is not consistent with the 
criteria for the next highest rating of 50 percent under DC 
8100.

The Board has also considered whether referral for 
extraschedular consideration is indicated.  However, as the 
applicable symptoms (and associated impairment) demonstrated 
are encompassed by schedular criteria for the rating 
assigned, those criteria are not shown to be inadequate.  
Furthermore, the disability picture presented by the headache 
disability is not exceptional.  There is nothing in the 
record to suggest that the disability is incapacitating or 
that it has significantly interfered with daily activity or 
employability.  Once again, although the Veteran has had to 
take time off work, he has still been able to maintain full 
time employment.  Additionally, he has not been hospitalized 
for the headaches.   Consequently, referral for 
extraschedular consideration is not warranted.  See 38 C.F.R. 
§ 3.321; Thun v. Peake, 22 Vet. App. 111 (2008). 

In light of the above, the Board finds that entitlement to a 
30 percent evaluation for service connected headaches, but no 
more than 30 percent, is warranted.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. 
§ 5107(b), but there is not such a state of approximate 
balance of positive evidence with the negative evidence to 
otherwise warrant an even higher rating than 30 percent for 
post-traumatic headaches, so the doctrine of reasonable doubt 
does not apply to this aspect of the veteran's appeal.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Left eye disability

A.  Rating for anisocoria prior to March 2, 2005

At the outset the Board notes that the applicable regulations 
for rating visual impairment were recently amended.  The 
amended rating criteria became effective December 10, 2008 
and apply to all applications for benefits received by VA on 
or after December 10, 2008.  See 73 Fed. Reg. 66550 (Nov. 10, 
2008).  This claim was received before this date.  Thus, the 
Board finds that the amendments do not apply to this appeal.  

The Veteran's service connected anisocoria is rated on the 
basis of visual impairment.  When practicable, ratings on 
account of visual impairment are to be based on examination 
by specialists, including uncorrected and corrected central 
visual acuity for distance and near based on the Snellen's 
test type or its equivalent. The best distant vision 
obtainable after best correction will be the basis of the 
rating.  38 C.F.R. § 4.75.  In applying the ratings for 
impairment of visual acuity, a person not having the ability 
to read at any one of the scheduled steps or distances, but 
reading at the next scheduled step or distance, is to be 
rated as reading at this latter step or distance.  That is, a 
person who can read at 20/100 but who cannot read at 20/70, 
should be rated as seeing at 20/100.  38 C.F.R. § 4.83.

The pertinent regulations appear to indicate that where only 
one eye is service-connected and the Veteran is not blind in 
both eyes, the other eye is considered normal for rating 
purposes.  See 38 C.F.R. § 3.383(a)(1); see also 38 C.F.R. § 
4.14 (manifestations not resulting from the service-connected 
disability may not be used in establishing the service-
connected evaluation).  

Eye disabilities may be rated based on loss of visual acuity 
under DCs 6061 to 6079.  38 C.F.R. § 4.84a.  The rating 
criteria begin with evaluating visual acuity where the vision 
in each eye is 20/40.  A 20 percent disability rating is 
warranted for impairment of central visual acuity in the 
following situations: (1) when vision in one eye is 
correctable to 20/70 and vision in the other eye is 
correctable to 20/50; (2) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/50; (3) when vision in one eye is 
correctable to 20/200 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 15/200 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, DCs 6077, 6078 
(2009).

A 30 percent evaluation will be assigned where: (1) corrected 
visual acuity in both eyes is 20/70; (2) corrected visual 
acuity in one eye is 20/100 and the other eye is 20/70; (3) 
corrected visual acuity in one eye is 20/200 in one eye and 
20/50 in the other eye; (4) corrected visual acuity in one 
eye is 15/200 and 20/50 in the other eye; (5) corrected 
visual acuity in one eye is 10/200 and 20/40 in the other 
eye; (6) corrected visual acuity in one eye is 5/200 and 
20/40 in the other eye ; or (7) blindness of one eye and 
corrected vision to 20/40 in the other eye.  38 C.F.R. § 
4.84a, DCs 6070, 6074, 6076, 6077, 6078 (2009).  Higher 
ratings are available for more severe manifestations.

The Veteran is only service connected for his left eye.  
Thus, assuming that his right eye must be considered normal 
for rating purposes, there is no basis for assigning a higher 
than 20 percent rating for visual acuity.  Further, even if 
the Veteran's actual right eye vision may be considered in 
rating the eye disability, the Veteran's best corrected 
distant vision has essentially been shown to be normal in 
both eyes.  Thus, there is also no basis for awarding a 
rating in excess of 20 percent for anisocoria even when the 
Veteran's vision in both eyes is considered.  

The Board notes the February 2004 private optometric testing 
report does reflect that the Veteran's vision was 
significantly worse when subjected to glare, with BAT glare 
acuity testing reflecting that visual acuity was reduced to 
20/40 and 20/nil in low and medium background illumination.  
However, the Board finds that the problem the Veteran has 
with glare is adequately compensated by the existing 20 
percent rating assigned.  In this regard, the Board notes 
that based on the Veteran's distant vision, he would actually 
not be entitled to a compensable rating so that the existing 
20 percent rating assigned is essentially based on his 
problems with glare.  (See the RO hearing officer's decision 
from May 1989, which initially assigned the 20 percent rating 
based on the glare problems).  The Board notes that even if 
the Veteran's left eye vision were light perception only in 
all situations as opposed to just under medium background 
illumination, and his right eye vision was reduced to 20/40, 
he would still only be entitled to the assignment of a 30 
percent rating.  See DC 6070.  Accordingly, as the Veteran's 
severe left eye visual problems have only been encountered in 
conjunction with glare, the Board finds that the existing 20 
percent rating is appropriate.   

B.  Rating for pseudoaphakia from May 1, 2005

The Veteran's pseudoaphakia with lens replacement is rated 
under DC 6028, which indicates that the disability is to be 
rated on impairment of vision and aphakia.  

DC 6029 provides a 30 percent rating for either bilateral or 
unilateral aphakia.  A Note indicates that the 30 percent 
rating prescribed for aphakia is a minimum rating to be 
applied to the unilateral or bilateral condition and is not 
to be combined with any other rating for impaired vision.  
When only one eye is aphakic, the eye having poorer corrected 
visual acuity will be rated on the basis of its acuity 
without correction.  When both eyes are aphakic, both will be 
rated on corrected vision.  The corrected vision of one or 
both aphakic eyes will be taken one step worse than the 
ascertained value, however, not better than 20/70.  Combined 
ratings for disabilities of the same eye should not exceed 
the amount for total loss of vision of that eye unless there 
is an enucleation or a serious cosmetic defect added to the 
total loss of vision. 

In the instant case, the Veteran's corrected distant vision 
since March 2, 2005 has not been shown to be worse than 20/20 
in either eye.  Accordingly, applying DC 6029 to both eyes, 
the vision would be deemed for rating purposes to be 20/70 in 
both eyes.  Under DC 6070, visual acuity of 20/70 in both 
eyes results in assignment of a 30 percent rating.  
Accordingly, there is no basis in the record for a schedular 
rating in excess of 30 percent for pseudoaphakia with lens 
replacement from May 1, 2005.  

C.  Both eye disability claims

The Board has also considered whether referral for 
extraschedular consideration is indicated for anisocoria 
prior to March 3, 2005 or pseudoaphakia since May 1, 2005.  
As the applicable symptoms (and associated impairment) 
demonstrated are encompassed by schedular criteria for the 
rating assigned, those criteria are not shown to be 
inadequate.  Furthermore, the disability picture presented by 
the eye disability is not exceptional.  There is nothing in 
the record to suggest that the disability is incapacitating 
or that it has significantly interfered with daily activity 
or employability.  Notably, the April 2009 VA opthalmologist 
found that the Veteran was able to work and currently worked 
driving a truck (although his problems with glare and 
headlights would create problems in driving safely).  Thus, 
although the vision problems do interfere with the ability to 
drive, there is no indication that they markedly interfere 
with overall employability.  Nor is there any evidence of 
hospitalization for treatment of the eye disability, aside 
from the pseudoaphakia surgery, which was subject to the 
total temporary rating.  Consequently, referral for 
extraschedular consideration is not warranted.  See 38 C.F.R. 
§ 3.321; Thun v. Peake, 22 Vet. App. 111 (2008). 

ORDER

1.  Prior to March 2, 2005, a rating in excess of 20 percent 
for anisocoria is denied.  

2.  From May 1, 2005 a rating in excess of 30 percent for 
status post pseudo-aphakia surgery is denied. 

3.  A 30 percent, but no higher, rating for post- concussion 
headaches is granted, subject to the law and regulations 
governing the payment of monetary benefits.  



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


